                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MASON WHITE HYDE-EL,                                 )
                                                     )
                         Plaintiff,                  )
                                                     )
                    v.                               )      1:20CV10
                                                     )
DEPUTY KEVIN BLACK, et al.,                          )
                                                     )
                     Defendant(s).                   )


                                         ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on January 31, 2020, was served on the parties in

this action. (ECF Nos. 3, 4.) No objections were filed within the time prescribed by §636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that this action is filed and DISMISSED sua sponte

without prejudice to Plaintiff filing any proper amendments in 1:19cv1172.

       This, the 27th day of February 2020.


                                              /s/ Loretta C. Biggs
                                              United States District Judge
